ORDER
On this date this claim came on for consideration by the Court upon additional information provided by counsel for the claimant, Dwight, J. Staples, to establish that the claimant suffered permanent injury from the criminally injurious conduct which is the basis of the claim, and, the Court, having duly considered the permanent injury to the claimant, hereby ORDERS that an award of $5,000.00 be made for pain and suffering, as set out below:
Jeffrey L. Nichols c/o Dwight J. Staples Attorney at Law 711 'A Fifth Avenue Huntington, West Virginia 25701 (pain & suffering). $5,000.00
Robert M. Steptoe, Judge